Citation Nr: 1732778	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-13 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran had active duty service in the United States Army from October 1989 to October 1992.  The Veteran also served in the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This case was previously before the Board in April 2014, May 2015, and September 2016 and it was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  

The Board notes that the Veteran's appeal had originally included the issues of entitlement to service connection for fibromyalgia, chronic fatigue, and a neurological disorder.  In May 2015, the Board granted service connection for the Veteran's chronic fatigue and neurological disorder claims and denied the claim for fibromyalgia.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

In the September 2016 remand, the Board instructed the RO that in the event that valid test results cannot be obtained, the VA examiner should review the claims file and attempt to provide an opinion as to whether or not the Veteran's hearing loss was caused or aggravated by her military service, based upon the evidence of record.  Subsequently, the Veteran cancelled the scheduled VA examination in December 2016 and the Veteran nor the RO scheduled her for a new examination.  Following the appointment cancellation, the RO did not assign a qualified examiner to review the Veteran's medical history and provide an opinion regarding her claim for service connection.  The Board finds that the actions discussed above were necessary for a proper adjudication of the Veteran's appeal and there has therefore not been substantial compliance with the remand orders; accordingly, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied the Board itself errs in failing to ensure compliance).

In view of the fact that remand is once again required, the Board is providing the Veteran one last opportunity to have a VA examination regarding this claim.  The Veteran has a responsibility to report for the examination and to cooperate in the development of the claim.  As such, the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA).  If the Veteran does not attend her next scheduled examination and cooperate fully, the Board is required to adjudicate the claims based on the remaining evidence of record.  See 38 C.F.R. § 3.655 (2015).

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from April 2, 2016 to the present.

2.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her hearing loss.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

3.  Then the Veteran should be afforded a VA examination to determine the nature and extent of her current hearing loss.  The entire electronic claims file must be reviewed.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

It should be noted that hearing loss of the left ear is indicated on the Veteran's October 5, 1989 audio examination when she entered active duty service at Fort Jackson.  The Veteran was given an H-2 profile based on the results of this examination.  As to the right ear, the Board finds that the Veteran was presumed sound on entry to active duty.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); see also Crowe v. Brown, 7 Vet. App. 238, 45 (1994) (the presumption of soundness attaches only where there has been an induction examination in which the later-complained-of disability was not detected).

The examiner should provide answers to the following questions:

(A).  Is it as least as likely as not that the Veteran's right ear hearing loss is due to or related to her military service? 

(B).  Is at least as likely as not (50 percent or greater probability) that the Veteran's pre-existing left ear hearing loss worsened in severity in service, and if so, whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or aggravation of the disorder beyond its natural progression?

4.  If the Veteran does not attend a scheduled VA examination, please assign an examiner to review the claims file and attempt to provide an opinion as to whether or not the Veteran's hearing loss was caused or aggravated by her military service, based upon the evidence of record.

In providing all of the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms she has experienced.  

The examiner should also specifically discuss the audio examinations in the Veteran's service treatment records and the results of the March 2010 VA examination.

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

